Citation Nr: 0520929	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-35 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 1982, rating decision denying service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Baltimore, Maryland, which determined that a June 1982 rating 
decision that denied service connection for a nervous 
disorder did not contain clear and unmistakable error.

Procedurally, the veteran submitted a claim for service 
connection for a nervous disorder in March 1982, which was 
denied by rating decision in June 1982.  The denial was 
confirmed days later after receipt of additional evidence.  
After the veteran filed an application to reopen his claim 
for a nervous disorder in February 1993, an RO decision in 
May 1996 granted service connection for chronic paranoid 
schizophrenia, effective from May 25, 1994.  By rating 
decision in December 1997, an earlier effective date of 
February 10, 1993 was granted.


FINDINGS OF FACT

The regional office's decision of June 1982, which denied the 
veteran's claim for entitlement to service connection for a 
nervous disorder, was supported by evidence then of record 
and the applicable statutory and regulatory provisions 
existing at that time were correctly applied; that decision 
was not undebatably erroneous. 


CONCLUSION OF LAW

The June 8, 1982, rating decision that denied service 
connection for a nervous disorder was not the product of CUE.  
38 C.F.R. § 3.105(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 implemented 
changes in the law concerning the VA's duty to notify a 
claimant as to evidence needed to substantiate a claim, and 
concerning the VA's duty to assist a claimant in developing 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002) 
(Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)); 38 C.F.R. § 3.159.  However, 
these provisions are not applicable to CUE claims.  Livesay 
v. Principi, 15 Vet. App. 165 (2001) (holding VCAA does not 
apply to Board CUE motions); see also, Baldwin v. Principi, 
15 Vet. App. 302 (2001) (holding VCAA does not apply to RO 
CUE claims, and does not require remand of RO CUE claims).

FACTUAL BACKGROUND

As of June 1982 the record indicated as follows:

In June 1967, the veteran underwent evaluation by the 
Psychiatry and Neurology Service at the request of his 
commanding officer for purposes of separation.  During the 
mental status evaluation the veteran's thinking and sensorium 
were unremarkable and there were no indications of psychotic 
disorder.  The diagnosis was immature personality.  
Psychiatric treatment was recommended.  A separate entry on 
the same date indicates a diagnostic impression of character 
and behavior disorder.

A Narrative Summary from the U.S. Army Hospital in Ryukyu 
Islands (USAH) reflects that the veteran was hospitalized 
there in March 1969 after evacuation from the 93rd Evacuation 
Hospital, Republic of Vietnam (the 93rd), with a diagnosis of 
schizophrenic reaction, paranoid type.  The veteran reported 
a history of being placed in the stockade pending 
disciplinary action and he spoke with a psychiatrist, who he 
believed was suggesting that he claim to be experiencing 
hallucinations.  The veteran stated that he followed these 
suggestions and was placed in the hospital within 24 hours.  
He later retracted the statements, claiming that he had faked 
the hallucinations in order to get out of the stockade.  His 
psychiatrist at the USAH, however, opined that it was clear 
from the description of the patient's behavior at the 93rd 
that he was suffering from an acute paranoid schizophrenic 
reaction.  The veteran was placed on Thorazine.  The 
diagnosis was schizophrenic reaction, paranoid type, acute, 
severe, improved, manifested by blunting of affect, vague and 
suspicious manner, lack of insight, denial, some mild 
paranoid delusional ideation.  Impairment for further 
military duty was "marked."

The Narrative Summary from Valley Forge General Hospital 
(Valley Forge) in Pennsylvania indicates that the veteran was 
transferred there from the USAH in Okinawa with a possible 
diagnosis of schizophrenic reaction, paranoid type.  The 
medical history indicates that the veteran had told the 
physicians at the USAH that he "faked hearing voices" to 
get out of the stockade, but there was no evidence of 
psychotic process, although there was some suspiciousness and 
denial.  During the course of his hospitalization at Valley 
Forge, the veteran was noted to be alert and rational without 
any paranoid thinking or projection.  The diagnosis was 
emotionally immature personality, manifested by impulsivity, 
a sullenness, negativism, insubordination, chronic anger, 
manipulativeness, low frustration tolerance, and lack of 
responsibility.  Impairment for further duty was determined 
to be minimal.  The veteran's separation examination 
reflected the same diagnosis.

Service personnel records show the veteran received 
nonjudicial punishment for committing offenses under the 
Uniform Code of Military Justice for using disrespectful 
language to a superior noncommissioned officer (December 
1966), missing the second bed check (April 1967; May 1967), 
breaking restriction (May 1967), and being absent from his 
unit (May 1967; June 1967).

Post-service records show outpatient treatment between August 
1979 and October 1981 for physical complaints, but no 
psychiatric treatment.  

The veteran was admitted to the VA Medical Center in 
Baltimore, Maryland (VAMC) in December 1981 for treatment of 
alcoholism.  The medical history indicated the veteran 
underwent detoxifications in 1971, 1978, and 1979 at the 
VAMC.  The veteran underwent psychological testing, including 
MMPI, which indicated no significant psychopathology, such as 
depression or character disorders.

Records from Johns Hopkins Hospital, dated between December 
1979 and January 1982, show the veteran presented in April 
1980.  The diagnosis was alcoholism and homicidal ideation.  
The veteran presented in September 1980, wishing to see a 
psychiatrist.  He complained of hearing voices.  The 
diagnosis was chronic alcoholism, alcohol hallucinations, and 
possible/questionable personality disorder (illegible).  The 
veteran presented in January 1982, requesting to see a 
psychiatrist.  On observation the veteran had rapid speech 
with a heavy emphasis on religion, grandiose and persecutory 
delusions, and thought disorder.  Sensorium was intact.  The 
diagnosis was probable MDI, manic.

Evidence submitted after the June 1982 RO decision at issue 
included a report of a November 1995 VA psychiatric 
examination, which included a diagnosis of chronic paranoid 
schizophrenia and an opinion linking the veteran's psychotic 
disorder to service. 

LAW AND REGULATIONS
 
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo at 
44 (citing Russell, 3 Vet. App. at 314).

ANALYSIS

The veteran testified in a Board hearing at VA's Central 
Office in April 2005.  His testimony indicated his main 
contention that service connection would have been granted if 
VA had sent him to the hospital (presumably for an 
examination) in 1982, as VA did in 1993.  (Transcript (T.) at 
p. 13)  

A review of the record indicates that revision of the June 
1982 rating decision based on CUE is not warranted.

The veteran's contention, in essence, is that the RO did not 
properly develop the evidence regarding his claim.  An attack 
on improper procedure, specifically, VA's fulfillment of the 
duty to assist, cannot be the basis of CUE.  Elkins v. Brown, 
8 Vet. App. 391 (1995).  As stated in Caffrey v. Brown, 6 
Vet. App. 383 (1994), an incomplete record, factually correct 
in all other respects, is not clearly and unmistakably 
erroneous.  The VA's alleged breach in the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record.  
Id. at 383-4.  Notwithstanding this legality, even if the 
failure to order a VA examination was a recognized basis for 
a CUE claim, there is no assurance that the additional 
medical evidence presented by a VA examination "would have 
manifestly changed the outcome at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); see also 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The United 
States Court of Appeals for the Federal Circuit upheld this 
standard in Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).

The Board finds the record is factually correct in all other 
respects.  The veteran has not alleged that any service 
medical records were missing at the time of the June 1982 
rating decision.  (T. at p. 16).  And a review of the record 
indicates that the service medical records and post-service 
medical records within one year of the veteran's discharge 
are complete.  The Board observes that VFGH misstated certain 
findings made at the Army Hospital in Okinawa.  Specifically, 
VFGH stated that no psychotic process was observed at the 
93rd Evacuation Hospital.  The psychiatrist at the Army 
Hospital, however, opined that it was clear from the 
description of the patient's behavior at the 93rd that the 
veteran was suffering from an acute paranoid schizophrenic 
reaction.  Nonetheless, both Narrative Summaries were 
incorporated in the record at the time of the June 1982 
rating decision and were considered.  Moreover, the medical 
professionals at VFGH made a final diagnosis of immature 
personality, which was restated on the report of the  
veteran's separation physical examination.  The diagnosis of 
immature personality was also in agreement with the diagnosis 
from the veteran's initial psychiatric evaluation completed 
in June 1967.  Consequently, there is no basis to conclude 
that the June 1982 rating decision was contained CUE based on 
fact.

The rating decision correctly reflected the veteran's final 
diagnosis of immature personality; and based on that 
diagnosis, the RO denied the veteran's claim for service 
connection for a nervous disorder, noting that personality 
disorders are a constitutional or developmental abnormality 
that are not considered a disability under the law, which was 
a correct statement of extant law.  38 C.F.R. § 3.303(c) 
(1981).

It is clear that the service medical records were before the 
adjudicator in June 1982, as well as post-service private and 
VA medical records, and that that evidence contains medical 
findings that could reasonably support a denial of service 
connection in this case.  While a schizophrenic reaction was 
diagnosed in service, as correctly pointed out by the 
veteran, the final diagnosis was a personality disorder and 
there was no competent evidence linking a post-service 
diagnosis of an acquired psychiatric disorder to service.  To 
the extent that the veteran's disagreement can be construed 
as with how the RO weighed or evaluated the evidence that was 
of record, the Board notes that an allegation that an RO 
inappropriately weighed the evidence does not fit the 
definition of a viable CUE claim.  Specifically, in Damrel v. 
Brown, 6 Vet. App. 242 (1994), the Court held that the 
argument that the RO misevaluated and misinterpreted the 
evidence available to it at the time of a final prior 
determination (i.e., a reweighing of the evidence) is not the 
type of administrative error reversible under 38 C.F.R. § 
3.105(a).  In this case, while there was some evidence that 
supported the claim, there was ample evidence that weighed 
against it.

In summary, there was no error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error -- there was no CUE.  In light of the above, the 
Board finds that the claim must be denied due to the absence 
of legal merit under the law.  See Luallen, 9 Vet. App. at 
96; Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

The June 1982 rating decision denying service connection for 
a nervous disorder was not the product of CUE; accordingly, 
the veteran's appeal is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


